Title: From Thomas Jefferson to Theodorus Bailey, 8 October 1823
From: Jefferson, Thomas
To: Bailey, Theodorus


Dear Sir
Monticello
Oct. 8. 23.
The person to whom the inclosed letter is addressed is about taking his passage from  New York to Leghorn and promised to be the bearer of some letters inclosed to him and to call for them at your office. lest he should be gone or fail to call, the letters being important, I take the liberty to inclose them to you with a request that should he not call for them you would do me the friendly office of returning the letter to me. I am happy in every occasion of assuring you of my continued esteem and respect.Th: Jefferson